Case 3:19-cv-16458-FLW-DEA Document 32-1 Filed 07/13/20 Page 1 of 4 PageID: 617




                    EXHIBIT A
 Case 3:19-cv-16458-FLW-DEA Document 32-1 Filed 07/13/20 Page 2 of 4 PageID: 618




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY

                                        Civil Action No. 19-16458 (FLW) (DEA)
 IN RE: APPLICATION OF CALIFORNIA STATE
 TEACHERS RETIREMENT SYSTEM FOR AN             Document electronically filed
 ORDER PURSUANT TO 28 U.S.C. § 1782
 GRANTING LEAVE TO OBTAIN DISCOVERY       [PROPOSED] STIPULATION AND
 FOR USE IN A FOREIGN PROCEEDING        CONSENT ORDER EXTENDING NNI’S
                                         TIME TO RESPOND TO CALSTRS’S
                                        OPPOSITION TO NNI’S APPEAL AND
                                           CALSTR’S CROSS-APPEAL AND
                                        MOOTING NNI’s MOTION TO STRIKE



       WHEREAS, on June 18, 2020, Novo Nordisk, Inc. (“NNI”) filed an appeal of two orders issued

by Magistrate Judge Arpert (ECF No. 27), with a return date of July 20, 2020;

       WHEREAS, California State Teachers Retirement System’s (“CalSTRS”) opposition to that

appeal (and any cross-appeal) was due to be filed by July 6, 2020;

       WHEREAS, CalSTRS filed its opposition to NNI’s appeal and its cross-appeal of Judge Arpert’s

Stay Order on July 7, 2020 (ECF No. 29);

       WHEREAS, on July 8, 2020, NNI filed a motion to strike CalSTRS’s opposition to NNI’s appeal

and CalSTRS’s cross-appeal as untimely or, in the alternative, for additional time to respond (ECF No.

30) (the “Motion to Strike”);

       WHEREAS, on July 9, 2020, counsel for CalSTRS contacted counsel for NNI and: (i) represented

that counsel for CalSTRS was unable to file its opposition and cross-appeal on time due to a power outage

resulting from a thunderstorm at counsel’s home in Milford, New Jersey, and for other reasons; (ii)

represented that Counsel for CalSTRS was unable to contact counsel for NNI to seek consent for the late

filing because counsel’s cell phone ran out of power; and (iii) consented to an extension of time to July



                                                                                    2840878.1 107916-101603
  Case 3:19-cv-16458-FLW-DEA Document 32-1 Filed 07/13/20 Page 3 of 4 PageID: 619



27, 2020 for NNI to file its reply in further support of its appeal and its opposition to CalSTRS’s cross-

appeal on the condition that NNI’s Motion to Strike would be mooted;

       WHEREAS, based on the representations of counsel for CalSTRS, NNI agrees to the mooting of

its Motion to Strike on the condition that NNI’s time to reply in further support of its appeal and to oppose

CalSTRS’s cross-appeal be extended to July 27, 2020;

       WHEREAS, this is the first extension requested in connection with this motion, and for other

good cause shown;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND ORDERED THAT:

       1. The parties stipulate that CalSTRS’s July 7, 2020 filing is timely and that NNI’s Motion to

           Strike is Moot.

       2. The deadline for NNI’s reply in further support of its appeal and its opposition to CalSTRS’s

           cross-appeal is extended to July 27, 2020.

       3. The return date for NNI’s appeal and CalSTRS’s cross-appeal shall be August 3, 2020.


       STIPULATED AND AGREED TO BY:

 GIBBONS P.C.                                       WEISBROT LAW LLC

                                                    By:    s/      ___________________
 By: s/___________________                          Nathaniel Ari Weisbrot
 Michael R. Griffinger                              1099 Allessandrini Avenue
 Samuel I. Portnoy                                  New Milford, New Jersey 07646
 Charlotte Howells                                  201-788-6146
 Genna A. Conti                                     E-mail: aweisbrot@weisbrotlaw.com
 One Gateway Center Newark
 Newark, New Jersey 07102-5310

 Attorneys for Respondent
 Novo Nordisk, Inc.




                                                      2
                                                                                       2840878.1 107916-101603
Case 3:19-cv-16458-FLW-DEA Document 32-1 Filed 07/13/20 Page 4 of 4 PageID: 620



                                          BLA SCHWARTZ PC
                                          Irwin B. Schwartz (admitted pro hac vice)
                                          Nicholas Cassie (admitted pro hac vice)
                                          One University Avenue, Suite 302(b)
                                          Westwood, Massachusetts 02090
                                          781-636-5000

                                          Attorneys for Applicant California        State
                                          Teachers’ Retirement System




    IT IS SO ORDERED this _____ day of _____, 2020.




                                           __________________________
                                           The Honorable Freda L. Wolfson
                                           United States District Judge




                                           3
                                                                        2840878.1 107916-101603
